Opinion by
Lawrence, J.
Prom the uncontradicted evidence it was held that the brass-base shells similar in all material respects to those the subject of New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607) and the Christmas tree lamps the same as those involved in New York Merchandise Co., Inc. v. United States (16 Cust. Ct. 148, C. D. 1003) are dutiable at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs. Marcel irons similar to those the subject of Abstract 38680 were held dutiable at 40 percent under paragraph 339 as household utensils. The protests were sustained to this extent.